DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 6, 8, 12, and 16  rejected under 35 U.S.C. 103 as being unpatentable over JP 4194668 B2 (“JP-668”) in view of in view of Dahringer et al., US 5,726,107, Ito et al., US 2010/0180558, Bean et al., US 2003/0082979, Tanaka, US 2018/0028953, Uchiyama et al., US 2015/0013295, Smithies et al., US 2011/0116838 (“Smithies”) and Smith et al., US 2017/0080368.
Regarding claims 1 and 16, 
First Interpretation of JP-688
JP-668 discloses a filter cloth (corresponding to the claimed “filter fabric”).  JP-668 abstract.  The filter cloth comprises a base cloth (the “base fabric”) and a felt.  Id.  The felt comprises “web layers comprising fine short fibers” and “web layers comprising thick short fibers.”  Id.  The reference is interpreted such that the “web layers comprising fine short fibers” are provided on the upstream, collecting surface of the base fabric, with the “web layers of thick short fibers” being provided on the other surface of the base fabric.  Id. at [0011].  The Examiner interprets the reference in this manner because [0011] states that the collecting surface of the base fabric “is composed of fine short fiber web layers” with thick or short fiber web being “on the side opposite.”  Id.  
With this interpretation, the “web layers comprising fine short fibers” corresponds to the “nonwoven fabric A.”  The “web layers comprising thick short fibers” corresponds to the “nonwoven fabric B.”  The layers are laminated together, with the base fabric being between the “web layers comprising fine short fibers” and the “web layers comprising thick short fibers.”  JP-668 abstract, [0011].  The combined material is then exposed to “punching.”  Id. at [0011].  A person of ordinary skill in the art would understand that “punching” refers to needle-punching.  The combined material is then subjected to calendaring. Id. at [0013].
The “web layers comprising fine short fibers” have fine short fibers, which correspond to the “short fibers a.”  JP-668 abstract.  The fine short fibers have a fineness of 0.5 to 1.5 denier (0.56 to 1.67 dtex).  Id.  This range of 0.56 to 1.67 dtex prima facie case of obviousness.  See MPEP 2144.05(I).
The “web layers comprising thick short fibers” also comprises short fibers, which correspond to the “short fibers b.”  JP-668 abstract.  These short fibers have a fineness of 2.0 to 5.0 denier (2.22 to 5.55 dtex).  Id.  This range of 2.22 to 5.55 dtex overlaps with the claimed range of 0.3 to 4.0 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The “web layers comprising fine short fibers” and the “web layers comprising thick short fibers” are each nonwoven, because they are felt, which is a needle-punched nonwoven fabric.  JP-668 [0002].
The “web layers comprising fine short fibers” are provided on the collection side.  JP-668 [0011].
All fibers forming the filter can be meta-type aramid fibers.  JP-668 [0006].  
Second Interpretation of JP-668
JP-668 can also be interpreted so that the felt is a filter material that is attached to the base cloth.  In this interpretation, the felt corresponds to the “filter fabric for a bag filter.”  
The “web layers comprising short fine fibers” are provided on the upstream side of the filter cloth.  JP-668 abstract.
As such, the upstream-most layer of the “web layers comprising short fine fibers” corresponds to the “nonwoven fabric A.”  JP-668 abstract.  The next layer of the “web layers comprising short fiber fibers” corresponds to the “base fabric.”  Id.  The layer of Id.
These layers are laminated together in this order.  JP-668 [0011].  The combined material is then exposed to needle-punching.  Id.  The combined material is then calendared.  Id. at [0013].
The “web layers comprising fine short fibers” have fine short fibers.  As such, the fibers in the upstream-most fine short fiber web layer correspond to the “short fibers a.”  JP-668 abstract.  The fine short fibers have a fineness of 0.5 to 1.5 denier (0.56 to 1.67 dtex).  Id.  This range of 0.56 to 1.67 dtex overlaps with the claimed range of 0.3 to 0.9 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The “web layers comprising thick short fibers” also comprises short fibers.  JP-668 abstract.  Therefore, the fibers in the layer of thick short fibers adjacent to the base fabric corresponds to the “short fibers b.”  Id.  These short fibers have a fineness of 2.0 to 5.0 denier (2.22 to 5.55 dtex).  Id.  This range of 2.22 to 5.55 dtex overlaps with the claimed range of 0.3 to 4.0 dtex, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The “fine short fiber web layers” and the “web layers comprising thick short fibers” are each nonwoven, because they are felt, which is a needle-punched nonwoven fabric.  JP-668 [0002].
The “web layers comprising fine short fibers” are provided on the collection side.  JP-668 [0011].
All fibers forming the filter can be meta-type aramid fibers.  JP-668 [0006].  

The Variables Listed in Claim 1 Are Obvious Under Either Interpretation
JP-668 does not explicitly disclose at least one of the short fibers a and the short fibers b have a tensile strength of 2.2 cN/dtex or more, or that at least one of the short fibers a and the short fibers b have an elongation of 25% or more.
However, Dahringer teaches that the tear strength of fiber used to manufacture filter media can be adjusted, depending on the particular application.  Dahringer col. 4, ll. 66–col. 5, ll. 8.  Conventional textile materials used for dust filtration have strengths between 30 to 60 cN/tex.  Id.  Additionally, the elongation of a fiber can be adjusted, with normal textile materials used for dust filtration requiring an elongation of about 20 to 40%.  Id. at col. 5, ll. 10–22.  
Therefore, in JP-668, it would have been obvious to use routine optimization to determine the desired tensile strength and elongation for fibers, depending on the required strength of filter material.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed values of a tensile strength of at least 2.2 cN/dtex and an elongation of 25% or more, because Dahringer teaches that a conventional textile materials used for dust filtration have a tensile strength of 30 to 60 cN/tex, and an elongation of 20 to 40%.  
JP-668 also fails to disclose at least one of the short fibers a and the short fibers b has 6 to 30 crimps/2.54 cm.
However, Ito discloses a nonwoven fabric for a bag filter, comprising short fibers having fineness of 2 dtex, a length of 51 mm and a number of crimps of 14 crimps/2.54 cm.  Ito [0077].  These fibers are provided in a web, which is laminated to a base layer, and the finished material is used for a nonwoven fabric for a bag filter.  Id
In JP-668, the fibers in the “web layers comprising thick short fibers” are similar to those in Ito, because the fibers in JP-668 have a fineness of 2.0 to 5.0 denier (2.22 to 5.55 dtex) and a length between 38 to 72 mm.  JP-668 [0008].  The “web layers comprising thick short fibers” are laminated to a base layer, and the combined material is used for a material that can be used in a bag filter.  Id. at [0001], [0011].  
Therefore, it would have been obvious for the fibers in JP-668’s web layers comprising thick short fibers” to have a crimp of 14 crimps/2.54 cm, because fibers with this crimping are suitable for a similar purpose as that described in JP-668, in view of Ito.
JP-668 also fails to disclose at least one of the short fibers a and the short fibers b has a crimp degree in the range of 8 to 40%.
However, Bean teaches that the degree of crimping is a result effective variable because it affects the tightness or spacing of fibers in the filter material.  Bean [0040].  Additionally, Tanaka teaches that the fibers in a filter material can have a crimp degree of 20%.  Tanaka [0117].
Therefore, it would have been obvious to use routine experimentation to determine the optimal crimp degree of the fibers in JP-668’s material, to provide the desired tightness of the material.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed range of a crimp degree of 8 to 40%, because Tanaka teaches that fibers in a filter material can have a crimp degree of 20%.  Tanaka [0117].
JP-668 also fails to disclose the porosity of the filter cloth or of the felt.
However, Uchiyama discloses that the porosity of a filter material is a result effective variable because it impacts efficiency.  Uchiyama [0048].  As such, Uchiyama teaches that it is beneficial for a nonwoven fabric to have a porosity of 90% or less, to obtain optimal efficiency.  Id.  Therefore, it would have been obvious to use routine experimentation to optimize the porosity of the filter cloth and the felt, in order to obtain a desired efficiency.  A person of ordinary skill in the art would have a reasonable expectation of success in achieving a porosity in the claimed range of 75 to 90%, because Uchiyama teaches that it is beneficial for a nonwoven fabric to have a porosity of 90% or less.
JP-668 also fails to disclose a breathability of 5 to 10 cm3/cm2*sec.
However, it would have been obvious to use routine experimentation to determine the optimal breathability of the filter material (the filter cloth and the felt) in JP-668, because breathability is a result effective variable as it affects the pressure drop across a filter.  See Smithies [0043]; MPEP 2144.05(II).
JP-668 also fails to teach on the surface of the nonwoven fabric A or the surface of the nonwoven fabric B, the average pore size ranges from 7 to 17 microns.
However, Smith teaches that the pore size of a filter material is a result effective variable because it impacts the ability of the filter material to capture particulate matter, humidity performance and air permeability.  Smith [0023].  As such, Smith teaches that fiber filtration layers having a mean flow pore size of 11.5 microns or greater may have improved properties compared to layers with smaller mean flow pore sizes.  Id.  It would have been obvious to use routine experimentation to determine the optimal pore size within the webs in JP-668, to optimize the particulate capture ability, humidity 
JP-668 also fails to teach a tensile strength of 600 N/5 cm or more both in the MD direction and the CD direction.
However, JP-668 teaches that the filter material is sufficiently strong so that it can be beaten during a cleaning process.  JP-668 [0001].  The reference, however, fails to disclose the exact tensile strength for the filter material.  But a person of ordinary skill in the art would understand that the filter material would need to be sufficiently strong to undergo the cleaning process without tearing.  Therefore, it would have been obvious to use routine experimentation to determine the optimal tensile strength of the filter material, depending on the required strength for the filter to be cleaned without breaking.  A person of ordinary skill in the art would have a reasonable expectation of success in achieving the claimed range of a tensile strength of 600 N/5Cm or more n both the MD direction and the CD direction, because Ito teaches that a similar filter bag material can have a tensile strength of 660 N/5cm in the vertical and horizontal direction.  Ito [0067], [0075], Table 1.
Claim 6 requires for the filter fabric of claim 1, at least one of the short fibers a and the short fibers b have a fiber length ranging from 20 to 80 mm.
In JP-668, the fine short fibers and the thick short fibers have a length of 38 to 72 mm.  JP-668 [0008].
Claim 8 requires for the filter fabric of claim 1, at least one of the nonwoven fabric A and the nonwoven fabric B has a weight per unit area of 100 to 300 gsm.
JP-668 is interpreted so that one of the thick short fiber web layers has a weight of 150 to 400 gsm, because [0010] “one thick short fiber web layers consisting of the weight, from the viewpoint of the strength of the felt lay obtd. 150–400 g/m2”  JP-668 [0010].  Therefore, at least for the second interpretation of JP-668, the reference establishes a prima facie case of obviousness over the claim.  See MPEP 2144.05(I).  Additionally, for the first interpretation, it would have been obvious for the weight of the “web layers comprising thick short fibers” to have a basis weight between 150–400 gsm, because of the teaching in [0010].
Claim 12 requires for the filter fabric of claim 1, after 5,000 abrasion cycles in accordance with a Martindale abrasion test (counterpart:  cotton cloth) on a surface of the nonwoven fabric A or a surface of the nonwoven fabric B, the average pore size increase is 30% or less, and the pressure drop increase rate is 30% or less.
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”  MPEP 2112.01(I).
Here, because the material described in JP-668 has substantially the same structure as the filter fabric described in claim 1, the material in JP-668 is presumed to exhibit the same properties as the filter fabric, including the properties described in claim 12.
Additionally, the filter material described in JP-668 is intended to be strong, because it is subjected to beating process when it is cleaned.  JP-668 [0002].  Therefore, it would have been obvious for the material described in JP-668 to exhibit the .
Response to Arguments
35 U.S.C. 112(b) Rejections
The amendments are sufficient to overcome the previous 35 U.S.C. 112(b) rejections.
35 U.S.C. 103 Rejections
The Applicant argues that claim 1 is allowable over the prior art, because while the Ito reference discloses 14 crimps/2.54 cm, its fiber is polyethylene terephthalate, rather than a meta-type aramid.  See Applicant Rem. dated Dec. 28, 2021 (“Applicant Rem.”) 6.  
The Examiner respectfully disagrees with the Applicant’s analysis.  Non-obviousness cannot be shown by attaching a prior art reference individually, when the rejection is based on a combination of references.  See MPEP 2145(IV).  Rather, the test for obviousness is what the combined teachings of the references would have suggested to a person of ordinary skill in the art.  Id.  Here, the filter material in JP-668 comprises meta-type aramid fibers.  Therefore, when modified in view of Ito, the combination would teach meta-type aramid fibers with 14 crimps/2.54 cm.
The Applicant also argues that Ito’s paragraph [0077] describes Comparative Example 1, which experienced clogging.  See Applicant Rem. 7.  Therefore, the Applicant argues that a person of ordinary skill in the art would not be motivated to Id.
The Examiner respectfully disagrees.  The teaching of Ito indicates that a crimping of 14 crimps/2.54 cm is conventional within the art.  Therefore it would have been obvious for the filter in JP-668 to have crimps within this range. 
Additionally note that the Applicant has provided no evidence that the claimed crimping range is critical to the claimed invention.  The “law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  See MPEP 2144.05(III)(A).  Here, there is no evidence that the claimed crimping range is critical.  Therefore, this feature fails to patentably distinguish over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner




/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776